UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No.  2:21-cv-01229-CAS-JEMx Date May 6, 2021

 

 

Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (In Chambers) ORDER TO SHOW CAUSE RE: SUBJECT
MATTER JURISDICTION PURSUANT TO 28 U.S.C. § 1332

I. INTRODUCTION AND BACKGROUND

On August 12, 2019, plaintiff Annette Carillo filed this action in Los Angeles
Superior Court against defendants FCA US, LLC (“FCA”), Cerritos Dodge Chrysler Jeep,
and Does | through 10, alleging five claims for: (1) failure to comply with obligation to
repair or pay restitution for a defective vehicle, in violation the Song-Beverly Consumer
Warranty Act (the “Song-Beverly Act”), California Civil Code §§ 1790 et seq.; (2) failure
to commence service or repairs with the period specified by the Song-Beverly Act: (3)
failure to supply replacement parts during the express warranty period, in violation of the
Song-Beverly Act: (4) breach of express warranty in violation of the Song-Beverly Act;
and (5) breach of implied warranty in violation of the Song-Beverly Act. See generally
dkt. 1-2 (“Compl.”). The gravamen of plaintiff's complaint is that plaintiff's 2016 Jeep
Patriot (the “vehicle”’) was delivered with serious defects, including defects in the vehicle’s
brake system, power window function, and check engine light.

On January 12, 2021, plaintiff filed a request in Los Angeles Superior Court to
voluntarily dismiss defendant Cerritos Dodge Chrysler Jeep from this action. Dkt. 1-3 On
February 10, 2021, FCA removed the action to this Court on the basis of diversity of
citizenship pursuant to 28 U.S.C. § 1332. Dkt. 1 (“NTC of Removal”). FCA avers that

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 4
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No.  2:21-cv-01229-CAS-JEMx Date May 6, 2021

 

 

Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

plaintiff's voluntary dismissal of Cerritos Dodge Chrysler Jeep created complete diversity
between the parties.!

On April 16, 2021, plaintiff filed a motion to remand this action to state court. Dkt.
14-1 (“Mot.). On April 26, 2021, FCA filed an opposition. Dkt. 16 (“Opp’n”). Plaintiff
filed a reply on May 3, 2021. Dkt. 17 (“Reply”).

Il. LEGAL STANDARD

Courts in the Ninth Circuit strictly construe the removal statute against removal
jurisdiction. Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992). Removal founded on
diversity requires that parties be in complete diversity and the amount in controversy
exceed $75,000. See Matheson v. Progressive Speciality Ins. Co., 319 F.3d 1089, 1090
(9th Cir. 2003); 28 U.S.C. § 1332(a)(1). “Where it is not facially evident from the
complaint that more than $75,000 is in controversy, the removing party must prove, by a
preponderance of the evidence, that the amount in controversy meets the jurisdictional
threshold” required for subject matter jurisdiction. Id. Conclusory allegations are
insufficient. Id. at 1091.

IV. DISCUSSION

 

Plaintiff moves to remand this action to Los Angeles Superior Court. Plaintiff
contends that the Court lacks diversity jurisdiction pursuant to 28 U.S.C. § 1332 because

 

+FCA further contends that removal of this action to federal court is appropriate and timely
pursuant to 28 U.S.C. § 1446(b)(3) and (c). First, FCA states that this action was removed
within 30 days after it could first be ascertained that the case “ha[d] become removable.”
Second, FCA argues that plaintiff joined Cerritos Dodge Chrysler Jeep in bad faith and, as
such, the one-year time limit on removal based on diversity jurisdiction is inapplicable.
Because FCA filed its notice of removal on February 10, 2021, and plaintiff did not file a
motion to remand within 30 days of the filing of the notice of removal, plaintiff has waived
her right to pursue a motion to remand based on a procedural defect as to the timeliness of
the removal. See 28 U.S.C. § 1447(c) (motion to remand based on any defect other than
lack of subject matter jurisdiction must be filed within 30 days after the filing of the notice
of removal); see also Smith v. Mylan Inc., 761 F.3d 1042, 1045-46 (9th Cir. 2014) (holding
that district court lacked authority to remand swa sponte on the basis of defendants’
violation of the one-year time limit on removal based on diversity jurisdiction).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 4
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No.  2:21-cv-01229-CAS-JEMx Date May 6, 2021

 

 

Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

FCA has not carried its burden to demonstrate that the amount in controversy requirement
is satisfied. Mot. at 4. FCA opposes the motion. See Opp’n.

The Song-Beverly Act, under which plaintiffs claims arise, permits plaintiffs to
recover “damages and other legal and equitable relief.” Cal. Civ. Code § 1794(a). The
measure of damages includes the sum of (1) restitution, (2) “a civil penalty which shall not
exceed two times the amount of actual damages,” and (3) “the aggregate amount of costs
and expenses, including attorneys fees based on actual time expended.” Cal. Civ. Code §
1794. The Song-Beverly Act defines restitution as “the actual price paid by the buyer,”
Cal. Civ. Code § 1793.2(d)(2)(B), including collateral charges such as tax and registration
fees, as “reduced by an amount attributable to the consumer’s use,” Cal. Civ. Code §
1793.2(d)(2)(C). The reduction in restitution based on plaintiff's use of the vehicle is
calculated as follows:

The amount directly attributable to use by the buyer shall be determined by
multiplying the actual price of the new motor vehicle paid or payable by the
buyer, including any charges for transportation and manufacturer-installed
options, by a fraction having as its denominator 120,000 and having as its
numerator the number of miles traveled by the new motor vehicle prior to the
time the buyer first delivered the vehicle ... for correction of the problem that
gave rise to the nonconformity.

Id. (referred to as the “mileage offset’).

FCA contends that it has made a sufficient evidentiary showing regarding the
appropriate mileage offset for plaintiff's use of the vehicle prior to reporting a defect. See
Opp’n at 8. Specifically, FCA submits a July 27, 2017 repair order from Cerritos Dodge
Chrysler Jeep for plaintiff's vehicle, which states that plaintiff delivered the vehicle for
service with complaints that the “breaks squeak coming from the rear drums” and “both
drivers side power windows will not roll up at times”. Dkt. 16-2. The repair order shows
that the vehicle’s mileage as of July 27, 2017 was 13,741. Id. As such, FCA argues that
the mileage offset calculation, under which “13,741 miles is divided by 120,000 miles and
then multiplied by the purchase price,” $29,602.06, results in a mileage offset of $3,389.68
to plaintiffs potential restitution. Opp’n at 8-9. Based on that calculation, FCA states that

 

? Plaintiff appears to concede in her reply brief that she is a citizen of California for
diversity purposes. See generally, Reply.

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 4

 
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No.  2:21-cv-01229-CAS-JEMx Date May 6, 2021

 

 

Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

the measure of plaintiff's actual damages is $26,212.38 and as such, applying a 2x civil
penalty, the amount in controversy is $78,637.14. Id.

Plaintiff contends that defendant has not submitted reliable evidence demonstrating
the amount of the mileage offset, and, as such, has not met its burden to demonstrate that
the amount in controversy requirement is satisfied. Reply at 7-8. Plaintiff argues that the
July 27, 2017 repair order does not reflect the “first repair attempt for the substantially
impairing defect” but instead was selected by FCA “apparently at random” because it
reflects “a repair visit involving what [FCA] describes as “brake concerns’.” Id. As such,
plaintiff contends that FCA’s calculation of the mileage offset is arbitrary. Id. However,
plaintiff does not put forward any competing explanation or evidence as to when she first
delivered her vehicle for repair of the defects she alleges or what the mileage on her vehicle
was at that time. As such, the Court is unable to determine whether a larger mileage offset
is appropriate.

V. CONCLUSION

Based on the foregoing, plaintiff is hereby ORDERED TO SHOW CAUSE on or
before May 21, 2021 as to why she contends that the mileage offset for her use of the
vehicle should be greater than $3,389.68. Defendant shall file any response to plaintiff's
submission on or before May 28, 2021. The parties’ submissions are not to exceed five

(5) pages.
Thereafter, the matter will stand submitted.

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 4
